—Judgment, Supreme Court, New York County (Daniel FitzGerald, J., at hearing; Edward McLaughlin, J., at plea and sentence), rendered June 28, 1995, convicting defendant of burglary in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 10 years to life, unanimously affirmed.
Defendant’s suppression motion was properly denied. The showup, taking place only four blocks from and less than one hour after the crime, was permissible (see, People v Ortiz, 90 NY2d 533, 537), and was not rendered infirm by the existence of probable cause or suggestive by the fact that defendant was handcuffed seated next to a police officer in a police vehicle (People v Espala, 223 AD2d 461, lv denied 88 NY2d 847).
We have reviewed defendant’s remaining contentions, includ*75ing those contained in his pro se supplemental brief, and find them to be without merit. Concur — Ellerin, J. P., Nardelli, Rubin, Andrias and Saxe, JJ.